DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The Specification filed 11/07/2022 has been accepted.
Claim Rejections - 35 USC § 112
The amended claims filed 11/07/2022 has overcome the 112 rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP S6242695 Y2) (English translation provided) in view of Shelor (US 10112814 B1) and Aschheim et al. (US 20170202163 A1).
Regarding claim 1, Kenji discloses a device for promoting the growth of plants (Figure 1), the device comprising: 
a conveyor belt that moves along a conveyor path, and configured for attaching plants so that attached plants are transported along the conveyor path (Page 1 lines 9-20; plants on endless conveyor net 2 moved by driving roller 4); and 
a nutrient supply directed at the conveyor belt to supply nutrients to the plants during transport(Page 1 lines 21-26; watering device 5); 
wherein: 
the device exposes plants during transport to natural light, and/or the device comprises an illumination unit directed towards the conveyor belt to irradiate the plants during transport with artificially generated light (Page 2, lines 45-46; light can automatically controlled in the system meaning there is an illumination device present); 
the conveyor path comprising two at least partially vertical sections with upper deflection points between the two at least partially vertical sections (See annotated Image 1 below), the conveyor path further comprising lower deflection points (See annotated Image 1 below); 
when the plants are attached to the conveyor belt the roots of the plants protrude into a region inside an interior of the closed path (Figure 1, Page 2 lines 18-21; shows plant roots extending to interior of closed path conveyor net 2), while at least parts of leaves and/or fruits of the plants protrude into a region located outside of the closed circular or oval path (Figure 1, Page 2, lines 18-21; shows plant leaves extending above surface of conveyor net 2).

    PNG
    media_image1.png
    485
    543
    media_image1.png
    Greyscale

Image 1
Kenji does not disclose that the conveyor path is moved along a closed circular or oval path; the conveyor path comprising two at least partially vertical sections with an upper deflection point between the two at least partially vertical sections and a lower deflection point; and the roots are aeroponically supplied with a nutrient solution by the nutrient supply, which is arranged in the interior of the closed circular or oval path.
Shelor teaches a hydroponic conveyor system wherein the conveyor path is moved along a closed circular or oval path (Figure 1, Col. 4 lines 49-67; vertical conveyor system 100 in a closed oval shape); and the conveyor path comprising two at least partially vertical sections with an upper deflection point between the two at least partially vertical sections and a lower deflection point (Figure 1; two vertical sections with an upper and lower deflection point).
It would have been an obvious to a person having ordinary skill in the art before the effective filing date to make the different portions of the conveyor path of whatever form or shape was desired or expedient, such as a circular or oval path as taught by Shelor in order to best accommodate the growth needs of whatever type of plant is chosen to be grown in the system. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Aschheim teaches a hydroponic conveyor system (Figure 1) wherein the roots are aeroponically supplied with a nutrient solution by the nutrient supply, which is arranged in the interior/beneath conveyor path (Figure 1, Paragraph [0046]-[0047]; below conveyor belt 1 roots aeroponically irrigated by sprayers 11 and 12 that are spraying towards the lower surface of conveyor belt 1).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Kenji wherein the roots are supplied with the nutrients mist as taught by Aschheim in order to more directly supply the root section with nutrients to be absorbed and promote growth.
Regarding claim 3, Kenji as modified above teaches wherein the conveyor belt further comprises a carrier material that attaches the plants to the conveyor belt (Figure 1, Page 2 lines 18-21; plants are “caught” in meshes of conveyor net 2 during transport).
Regarding claim 11, the modified reference teaches the limitations of claim 1 and further Shelor teaches wherein a region of the upper deflection point and in a region of the lower deflection point, comprises horizontal path sections being comparatively short and being limited to each reversal region of the conveyor belt (Figure 1, Col. 4 lines 49-67; vertical conveyor system 100 has two vertical sections, deflection points, and horizontal sections are shorter than vertical sections).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP S6242695 Y2) (English translation provided) in view of Shelor (US 10112814 B1) and Aschheim et al. (US 20170202163 A1) as applied to claim 1 above, and further in view of Pickell et al. (US 20150250115 A1).
Regarding claim 4, Kenji as modified above does not teach wherein an at least partly automated fitting unit is provided, which fits the conveyor belt with plant seeds and/or seedlings.
Pickell teaches a fully automated conveyor grow system in which an at least partly automated fitting unit is provided, which fits the conveyor belt with plant seeds and/or seedlings (Paragraph [0040]; fully automated hydroponic grow system, seed supply 66 distributes seeds in trays 30).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the plant grow system of Kenji with the automation of the supplying of seeds as taught by Pickell in order to create a more time efficient system that operates more smoothly and effectively than manual insertion.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP S6242695 Y2) (English translation provided) in view of Shelor (US 10112814 B1) and Aschheim et al. (US 20170202163 A1) as applied to claim 1 above, and further in view of Davis (US 3824736 A).
Regarding claim 5, Kenji as modified above teaches characterized in that at least one section that is illuminated by the illumination unit arranged along the conveyor path (Page 2, lines 45-46; light can be automatically controlled in the system meaning there is an illumination device present).
Kenji as modified above does not teach one section that is not illuminated arranged along the conveyor path.
Davis teaches a conveyor plant grow system wherein one section is not illuminated arranged along the conveyor path (Figure 2, Col. 3 lines 60-63; dark section 42 where dark or low illumination is supplied to plants).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught Kenji with a section of no light taught by Davis in order to better simulate a day-night light cycle of natural lighting to optimize plant growth.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP S6242695 Y2) (English translation provided) in view of Shelor (US 10112814 B1) and Aschheim et al. (US 20170202163 A1) as applied to claim 1 above, and further in view of Zimmerman et al. (US 5685411 A).
Regarding claim 6, Kenji as modified above does not teach wherein the conveyor belt comprises a plurality of movably interconnected slats.
Zimmerman teaches a conveyor belt that comprises a plurality of movably interconnected slats (Abstract; conveyor belt having a plurality of slats movable along a slider bed).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Kenji with the movable slats taught by Zimmerman as slats are well known to use on conveyor belts due to their increased mobility.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP S6242695 Y2) (English translation provided) in view of Shelor (US 10112814 B1) and Aschheim et al. (US 20170202163 A1) as applied to claim 1 above, and further in view of Ruthner (US 3254447 A).
Regarding claim 7, Kenji as modified above does not teach characterized in that the nutrient supply has at least one immersion bath containing nutrient solution, at least roots of the plants being guided through said immersion path at least in sections along the conveyor path.
Ruthner teaches a conveyor plant grow system in that the nutrient supply has at least one immersion bath containing nutrient solution, at least roots of the plants being guided through said the immersion path at least in sections along the conveyor path (Figures 1-4, Col. 1, lines 54-72; container 16 filled with water/nutrient solution that plants are immersed in during circulation).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Kenji with the immersion bath taught by Ruthner in order to sufficiently supply plants with enough water/nutrients that the sprayer may not be 100% effective in doing.
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP S6242695 Y2) (English translation provided) in view of Shelor (US 10112814 B1) and Aschheim et al. (US 20170202163 A1) as applied to claim 1 above, and further in view of Frain Industries, Inc. (https://www.youtube.com/watch?v=snpMtuLa-lI).
Regarding claim 8, Kenji as modified above does not teach wherein an adjustment unit is provided to change a length of the vertically arranged sections.
Frain Industries teaches, in an analogous art of conveyors, a conveyor belt system with an adjustment unit provided to change the length of the conveyor belt (Beginning at time stamp 0:53 shows the extension of conveyor belt length). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Kenji with the adjustable conveyor length taught by Frain Industries in order to provide a more versatile system that can best accommodate a variety of different plants and their growth needs.
Regarding claim 12, Kenji as modified above does not teach a height of the device is adjustable in height by changing a length of the vertical sections of the conveyor belt.
Frain Industries teaches, in an analogous art of conveyors, a conveyor belt system with a length of the conveyor belt being able to be adjusted to be set at variable lengths (Beginning at time stamp 0:53 shows the extension of conveyor belt length). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Kenji with the adjustable conveyor length taught by Frain Industries in order to provide a more versatile system that can best accommodate a variety of different plants and their growth needs.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP S6242695 Y2) (English translation provided) in view of Shelor (US 10112814 B1) and Aschheim et al. (US 20170202163 A1) as applied to claim 1 above, and further in view of Ripatti (US 20060201058 A1).
Regarding claim 9, Kenji as modified above does not teach wherein an at least partly automated harvesting unit is provided, which removes plants from the conveyor belt at least in part.
Ripatti teaches a conveyor plant grow system comprising an automated a harvesting unit which removes plants from the conveyor belt at least in part (Paragraph [0022]; stopper automatically removes plants).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Kenji with the automation of the harvesting unit taught by Ripatti in order to create a more time efficient system that operates more smoothly and effectively than manual removal.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP S6242695 Y2) (English translation provided) in view of Shelor (US 10112814 B1) and Aschheim et al. (US 20170202163 A1) as applied to claim 1 above, and further in view of Souder et al. (US 8627598 B1).
Regarding claim 10, Kenji as modified above does not teach wherein a cleaning and/or sterilization unit for cleaning and/or sterilizing the conveyor belt is arranged in a region of the conveyor path located between a region in which the plants are removed from the conveyor belt at least in part and a region in which plant seeds and/or seedlings are fixed on the conveyor belt.
Souder teaches a plant grow system comprising a cleaning and/or sterilization unit for cleaning and/or sterilizing the conveyor belt is arranged in a region of the conveyor path located between a region in which the plants are removed from the conveyor belt at least in part and a region in which plant seeds and/or seedlings are fixed on the conveyor belt  (Figures 2 and 16, Abstract and Col. 11, lines 31-54; cleaning device 40 removes debris from surface before supplying new seeds).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Kenji with the cleaning device taught by Souder to be located along the conveyor in between the harvesting end and the supply end in order to properly sanitize and clear off the conveyor to remove any possible contaminants to prepare a sterile surface for the new seeds to grow in.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP S6242695 Y2) (English translation provided) in view of Shelor (US 10112814 B1) and Aschheim et al. (US 20170202163 A1) as applied to claim 1 above, and further in view of Mawendra (US 11129344 B2).
Regarding claim 13, Kenji as modified above teaches a method of promoting the growth of plants, comprising providing the device of claim 1 (See above rejection of claim 1); and attaching plants to the device (Figure 1, Page 2 lines 18-21; plants are “caught” in meshes of conveyor net 2 during transport). 
Kenji as modified above does not explicitly teach wherein the plants are selected from the group consisting of strawberries, lettuce, spinach, rocket tomatoes, and bush tomatoes.
Mawendra teaches a plant grow system wherein the plants are selected from the group consisting of strawberries, lettuce, spinach, rocket tomatoes, and bush tomatoes ().
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the grow system taught by Kenji with a plant from the group of strawberries, lettuce, spinach, rocket tomatoes, and bush tomatoes as taught by Mawendra as it is a simple substitution of plant types as it is known in the art to utilize grow systems to grow multiple different kinds of plants.
Response to Arguments
Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive.
Applicant’s argument, on Page 10 of the Remarks, that “Kenji cannot be said to disclose two at least partially vertical sections with an upper deflection point between the two at least partially vertical sections at least because Kenji always requires a substantial horizontal section between the vertical transitions. The implication is that Kenji’s plants are grown so that the plants extend vertically except when transitioning to different horizontal sections” is not found persuasive. Applicant is arguing a newly added limitation which the Examiner has used Shelor to teach “two at least partially vertical sections with an upper deflection point between the two at least partially vertical sections,” as can be seen in the rejection above. Additionally, Kenji clearly teaches transporting plants along vertical sections of conveyor wherein the plants are extending horizontally, as can be seen in Figure 1, so the assumption that the Applicant is making that Kenji’s plants are intended to be grown vertically is not supported anywhere in the disclosure of Kenji. There is no proof of Applicant’s assertion, in fact, Figure 1 is arguably proof of the opposite of what the Applicant is asserting wherein large portions of the conveyor path transport plants that are not extending vertically. 
Applicant’s argument, on Page 11 of the Remarks, that “Kenji does not provide a system where the nutrient supply is arranged in the interior of a closed circular or oval path,” is not found persuasive because the examiner does not rely on Kenji to teach this limitation.
Applicant’s argument, on Page 11 of the Remarks, “that is the artisan were to modify Kenji to provide two at least partially vertical sections with an upper deflection point between the two at least partially vertical sections, the artisan would have also adopted Shelor’s swinging tray system because the technical approach of Kenji and Shelor is to ensure the plants primarily extend vertically,” is not found persuasive. As stated above, there is no proof or support anywhere in the disclosure of Kenji of the assertion Applicant is making that Kenji’s objective is to ensure the plants primarily extend vertically. Therefore, the artisan would not be inclined to adopt the swinging tray system. All the examiner is modifying Kenji with is the conveyor path of Shelor, which would be an obvious modification to make as Kenji already shows in Figures 1 and 4-5 that it is known to vary the conveyor path into different configurations. 
Applicant’s argument, on Page 11 of the Remarks, that “Shelor does not provide a system where the nutrient supply is arranged in the interior of a closed circular or oval path,” is not found persuasive because the examiner does not rely on Shelor to teach this limitation.
Applicant’s argument, on Page 12 of the Remarks, that “it would not have been obvious to provide a nutrient supply inside a closed circular or oval path,” is not found persuasive. Aschheim teaches a nutrient supply below a conveyor belt to supply nutrients to the roots of plants. It is a known concept to supply nutrients directly to roots of plants, so making a modification to locate the nutrient supply below the conveyor belt of Kenji to supply the roots directly with nutrients would have been obvious. When locating the nutrient supply below the conveyor belt would result in the nutrient supply being located inside the closed interior of the conveyor path.
Applicant’s arguments, on Pages 12-15 of the Remarks, that Aschheim, Pickell, Davis, Zimmerman, Ruthner, Frain Industries Inc., Ripatti, Souder, and Mawendra do not teach a closed circular or oval path comprising two at least partially vertical sections with an upper deflection point between the two at least partially vertical sections, is not found persuasive. The examiner does not rely on any of these references to teach that limitation and is therefore superfluous.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mann (US 11291161 B2) and Vesty (US 20200367455 A1). The references listed relate to plant cultivation conveyor systems in a circular/oval shape with illumination units and nutrient supply units, which directly relates to the present claimed invention.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642